Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 1 of 30 PageID 11217



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


  FEDERAL TRADE COMMISSION,

        Plaintiff,

  v.                                                  Case No: 8:15-cv-2231-T-35TBM

  ROCA LABS, INC., a corporation,
  ROCA LABS NUTRACEUTICAL USA,
  INC., a corporation, DON JURAVIN,
  individually, DON JURAVIN, as an
  officer of Roca Labs, Inc. and Roca
  Labs Nutraceutical USA, Inc. Must
  Cure Obesity, Co and Juravin, Inc.,
  GEORGE C. WHITING, individually,
  GEORGE C. WHITING, as an officer of
  Roca Labs, Inc. and Roca Labs
  Nutraceutical USA, Inc. and Zero
  Calorie Labs, Inc., MUST CURE
  OBESITY, CO., a corporation,
  JURAVIN, INCORPORATED, a
  corporation, and ZERO CALORIE
  LABS, INC., a corporation,

        Defendants.
                                         /

           FINAL JUDGMENT AND ORDER FOR PERMANENT INJUNCTION AND
                        OTHER EQUITABLE RELIEF

        Plaintiff, the Federal Trade Commission (“FTC”), brought this action for

  injunctive and equitable monetary relief against: Roca Labs, Inc.; Roca Labs

  Nutraceutical USA, Inc.; Must Cure Obesity, Co.; Juravin, Incorporated; Zero Calorie

  Labs, Inc.; Don Juravin; and George C. Whiting (collectively “Defendants”). The FTC

  asserted seven counts against the Defendants for deceptive and unfair acts or

  practices in violation of Sections 5(a) and 12 of the Federal Trade Commission Act


                                             1
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 2 of 30 PageID 11218



  (“FTC Act”), 15 U.S.C. §§ 45(a) and 52. The FTC requested injunctive and equitable

  monetary relief against the Defendants under Section 13(b) of the FTC Act. 15 U.S.C.

  § 53(b).

             The Court issued an Order on September 14, 2018, (Dkt. 234), granting the

   FTC’s Amended Motion for Summary Judgment, (Dkt. 210), in which it stated its

   conclusions as to the Defendants’ liability. After carefully reviewing all of the evidence

   and arguments presented by the Parties’ counsel, the Court concluded that the

   Defendants:

      •      lacked a reasonable basis for five express, material weight-loss claims they

             made about their products, dietary supplements known as Roca Labs

             Formula or “Gastric Bypass Alternative,” because they lack competent and

             reliable scientific evidence;

      •      falsely claimed that use of their products is scientifically proven to have a

             ninety- percent success rate in forcing users to eat half their usual food

             intake and cause substantial weight loss;

      •      unfairly suppressed negative information about the Defendants and their

             products, to the detriment of subsequent purchasers, by making threats to sue

             and filing of lawsuits against dissatisfied consumers for violating non-

             disparagement clauses in their online sales contracts;

      •      deceptively failed to disclose their financial relationship to testimonialists

             who worked for them, and their control of a supposedly independent and

             objective information website that they used to promote their products;

      •      misrepresented the nature of that purportedly independent site;

      •      misrepresented that they would keep their customers’ private health

                                                   2
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 3 of 30 PageID 11219



           information confidential; and

      •    misrepresented that consumers had agreed to non-disparagement clauses in

           exchange for a substantial discount on the products.

          The Court found that a permanent injunction against all Defendants is

   appropriate because there is a reasonable likelihood of future violations. (Dkts. 234,

   241) The Court also found that the FTC is entitled to monetary relief under Section

   13(b) of the FTC Act for consumer redress, including disgorgement. (Dkt. 234) The

   Court ordered the Parties to file supplemental memoranda and supporting evidence

   as to the amount of monetary relief to be awarded. (Id. at 41)

           The Court found that the proper amount of equitable monetary relief against

   all the Defendants, except George C. Whiting, is $25,246,000, a sum that the Court

   found to be a reasonable approximation of the Defendants’ unjust gains from their

   unlawful practices. (Dkt. 241) Based on the record established in this case, and for

   the reasons set forth in the Court’s summary judgment orders, (Dkts. 234, 241), the

   Court enters this Final Judgment and Order for Permanent Injunction and Other

   Equitable Relief (“Order”).

           THEREFORE, IT IS ORDERED as follows:


                                           FINDINGS

           1.    This Court has jurisdiction of the subject matter of this case and the

   Parties hereto pursuant to 28 U.S.C. §§ 1331, 1337(a), and 1345, and 15 U.S.C. §§

   45(a) and 53(b).

           2.    Venue in this district is proper as to all Parties under 28 U.S.C. §

   1391(b)(1), (b)(2), (b)(3), (c)(1), (c)(2), (c)(3), and (d) and 15 U.S.C. § 53(b).


                                                3
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 4 of 30 PageID 11220



         3.       The FTC is authorized to initiate federal district court proceedings, by its

   own attorneys, to enjoin violations of the FTC Act and to secure such equitable relief

   as may be appropriate in each case, including rescission or reformation of contracts,

   restitution, the refund of monies paid, and the disgorgement of ill-gotten monies. 15

   U.S.C. §§ 53(b) and 56(a)(2)(A).

         4.       The FTC’s First Amended Complaint states a claim upon which relief

   may be granted against the Defendants under Sections 5(a) and 12 of the FTC Act,

   15 U.S.C. §§ 45(a) and 52.

         5.       The Defendants’ activities as alleged in the FTC’s First Amended

   Complaint are in or affecting “commerce” as defined in Section 4 of the FTC Act, 15

   U.S.C. § 44.

         6.       By virtue of the Court’s Order of September 14, 2018, (Dkt. 234),

   regarding the FTC’s Amended Motion for Summary Judgment, (Dkt. 210), and

   Supplemental Brief on Monetary Relief, (Dkt. 237), all the Defendants are liable for

   injunctive relief, and all the Defendants, except for George C. Whiting, are liable for

   equitable monetary relief for violations of Sections 5(a) and 12 of the FTC Act.

         7.       As shown by the evidence presented by the FTC, (Dkt. 69), between

   March 21, 2016 and August 2, 2016, Defendant Must Cure Obesity Co. transferred

   approximately $295,688.00 to a third party, Jugaad Co., in violation of the asset

   preservation provisions of the Court’s October 29, 2015 preliminary injunction, (Dkt.

   38), and Wells Fargo holds $272,365.06 of those funds in the Jugaad Co. bank

   account ending in 2137 pursuant to this Court’s orders. (Dkts. 75, 90)

         8.       This is a final order with respect to all the Defendants.

         9.       Entry of this Order is in the public interest.

                                                 4
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 5 of 30 PageID 11221



          10.    Defendants Roca Labs, Inc. and Don Juravin have filed petitions for

   relief under Chapter 7 of the Bankruptcy Code in which the FTC is listed as a creditor.

   See In re Roca Labs Inc., Case No. 8:17-bk-09732-CPM (Bankr. M.D. Fla.) and In

   re Don Karl Juravin, Case No. 6:18-bk-06821 (Bankr. M.D. Fla.).

          11.    The FTC’s prosecution of this action, including entry of a money

   judgment and the enforcement of a judgment (other than a money judgment) obtained

   in this action are actions to enforce the FTC’s police or regulatory power. As a result,

   if the Roca Labs, Inc. and Don Juravin bankruptcies are pending as of the date of entry

   of this Order, entry of this Order is excepted from the automatic stay pursuant to 11

   U.S.C. §362(b)(4).


                            DEFINITIONS

          For purposes of this Order, the following definitions shall apply:

          1.     “Clearly and Conspicuously” means that a required disclosure is

   difficult to miss (i.e., easily noticeable) and easily understandable by ordinary

   consumers, including in all of the following ways:

                 A.     In any communication that is solely visual or solely audible, the

                 disclosure must be made through the same means through which the

                 communication is presented. In any communication made through both

                 visual and audible means, such as a television advertisement, the

                 disclosure must be presented simultaneously in both the visual and

                 audible portions of the communication even if the representation

                 requiring the disclosure is made in only one means.

                 B.     A visual disclosure, by its size, contrast, location, the length of

                                               5
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 6 of 30 PageID 11222



                time it appears, and other characteristics, must stand out from any

                accompanying text or other visual elements so that it is easily noticed,

                read, and understood.

                C.     An audible disclosure, including by telephone or streaming

                video, must be delivered in a volume, speed, and cadence sufficient

                for ordinary consumers to easily hear and understand it.

                D.     In any communication using an interactive electronic medium,

                such as the Internet or software, the disclosure must be unavoidable.

                E.     The disclosure must use diction and syntax understandable to

                ordinary consumers and must appear in each language in which the

                representation that requires the disclosure appears.

                F.     The disclosure must comply with these requirements in each

                medium through which it is received, including all electronic devices and

                face-to-face communications.

                G.     The disclosure must not be contradicted or mitigated by, or

                inconsistent with, anything else in the communication.

                H.     When the representation or sales practice targets a specific

                audience, such as children, the elderly, or the terminally ill, “ordinary

                consumers” includes reasonable members of that group.

         2.     “Close Proximity” means on the same print page, webpage, or other

   electronic page, and proximate to the triggering representation, and not accessed or

   displayed through hyperlinks, pop-ups, interstitials, or other means.

         3.     “Corporate     Defendant”     means    Roca    Labs,   Inc.,   Roca   Labs



                                              6
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 7 of 30 PageID 11223



   Nutraceutical USA, Inc., Must Cure Obesity, Co., Juravin, Incorporated, and/or Zero

   Calorie Labs, Inc., their successors and assigns, as well as any subsidiaries, and any

   fictitious business entities or business names created or used by these entities or any

   of them.

         4.     “Covered Communication” means a written, oral, or pictorial

   review, performance assessment, or other similar analysis of goods or services,

   including conduct related to the goods or services.

         5.     “Covered Product” means any Dietary Supplement, Food, or Drug,

   including Roca Labs “Formula,” Bariatric Surgery Alternative formula or dose, “Anti-

   Cravings,” Gastric Bypass Alternative, Gastric Bypass No Surgery, Gastric Bypass

   Effect, the “Morning Dose,” the “morning mixture,” the “mixture,” the “regimen,” and

   any “Procedure.”

         6.     “Defendant(s)” means all of the Individual Defendants and

   Corporate Defendants, individually, collectively, or in any combination.

         7.     “Dietary Supplement” means:

                A.     Any product labeled as a Dietary Supplement or otherwise

                represented as a Dietary Supplement; or

                B.     Any pill, tablet, capsule, powder, softgel, gelcap, liquid, or other

                similar form containing one or more ingredients that are a vitamin,

                mineral, herb or other botanical, amino acid, probiotic, or other dietary

                substance for use by humans to supplement the diet by increasing the

                total dietary intake, or a concentrate, metabolite, constituent, extract, or

                combination of any ingredient described above that is intended to be



                                              7
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 8 of 30 PageID 11224



                  ingested, and is not represented to be used as a conventional Food or

                  as a sole item of a meal or the diet.

          8.      “Drug” means:

                  A.        Articles recognized in the official United States Pharmacopoeia,

                  official Homeopathic Pharmacopoeia of the United States, or official

                  National Formulary, or any supplement to any of them;

                  B.        Articles intended for use in the diagnosis, cure, mitigation,

                  treatment, or prevention of disease in humans or other animals;

                  C.        Articles (other than Food) intended to affect the structure or

                  any function of the body of humans or other animals; and

                  D.        Articles intended for use as a component of any article

                  specified in clause A, B, or C above; but does not include devices or

                  their components, parts, or accessories.

          9.      “Endorsement” (as defined in 16 C.F.R. § 255) means any advertising

   message (including verbal statements, demonstrations, or depictions of the name,

   signature, likeness or other identifying personal characteristics of an individual or the

   name or seal of an organization) that consumers are likely to believe reflects the

   opinions, beliefs, findings, or experiences of a party other than the sponsoring

   advertiser, even if the views expressed by that party are identical to those of the

   sponsoring advertiser. The party whose opinions, beliefs, findings, or experience the

   message appears to reflect will be called the “Endorser” and may be an individual,

   group, or institution.

          10.     “Essentially Equivalent Product” means a product that contains the



                                                  8
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 9 of 30 PageID 11225



   identical ingredients, except for inactive ingredients (e.g., binders, colors, fillers,

   excipients), in the same form and dosage, and with the same route of administration

   (e.g., orally, sublingually), as the Covered Product; provided that the Covered Product

   may contain additional ingredients if reliable scientific evidence generally accepted by

   experts in the field indicates that the amount and combination of additional ingredients

   is unlikely to impede or inhibit the effectiveness of the ingredients in the Essentially

   Equivalent Product.

          11.    “Food” (as defined in Section 15 of the FTC Act, 15 U.S.C. § 55) means:

                 A.      Any articles used for food or drink for man or other animals;

                 B.      Chewing gum; and

                 C.      Any articles used for components of any such article.

          12.    “Individual Defendant” means Don Juravin and/or George C.

   Whiting, by whatever name(s) they may be known.

          13.    “Material Connection” shall mean any relationship that materially

   affects the weight or credibility of any Endorsement and that would not be reasonably

   expected by consumers.

          14.    “Person” means a natural person, an organization or other legal

   entity, including a corporation, partnership, sole proprietorship, limited liability

   company, association, cooperative, or any other group or combination acting as

   an entity.

          15.    “Review-Limiting Contract Term” means a contract term that:

                 A.      prohibits or restricts the ability of a Person who is a party to

                 the contract to engage in a Covered Communication;



                                                9
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 10 of 30 PageID 11226



                     B.     imposes a penalty or fee against a Person who is a party to the

                     contract for engaging in a Covered Communication; or

                     C.     transfers, or requires a Person who is a party to the contract to

                     transfer, to any other Person any intellectual property rights in a Covered

                     Communication, with the exception of a non-exclusive license to lawfully

                     use a Covered Communication about a Defendant’s goods or services.


                                              ORDER

                I.        PROHIBITED REPRESENTATIONS: WEIGHT-LOSS
                                  AND EFFICACY CLAIMS

           IT IS ORDERED that Defendants, Defendants’ officers, agents, employees, and

    attorneys, and all other persons in active concert or participation with any of them, who

    receive actual notice of this Order, whether acting directly or indirectly, in connection

    with the manufacturing, labeling, advertising, promotion, offering for sale, sale, or

    distribution of any Covered Product, are hereby PERMANENTLY RESTRAINED AND

    ENJOINED from making, or assisting others in making, expressly or by implication,

    including through the use of a good or service name, Endorsement, depiction, or

    illustration, any representation that, in humans:

           A.        Such Covered Product causes, or assists in causing, weight loss;

           B.        Such Covered Product causes, or assists in causing, weight loss in a

           specific amount or time, including as much as 21 pounds in a month or as

           much as 100 pounds in ten months;

           C.        Such Covered Product causes, or assists in causing, any reduction in

           caloric or Food intake, or any appetite suppression, including reduction of Food



                                                  10
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 11 of 30 PageID 11227



          intake by as much as fifty percent;

          D.      Use of such Covered Product causes, or assists in causing, weight

          loss in a specific percentage of users, including that as much as ninety

          percent of users of a Covered Product will lose substantial amounts of

          weight;

          E.     Such Covered Product causes or assists in causing, weight-loss

          benefits that are comparable or superior to bariatric surgery, or to any weight-

          loss treatment or method;

          F.     Consumption of a Covered Product causes, or assists in causing,

          reduction of a user’s stomach capacity by a specific percentage or amount,

          within a specific time, or for a specific duration, or that fluid intake will maintain

          or assist in maintaining any reduction of a user’s stomach capacity related to

          use of a Covered Product;

          G.     Such Covered Product materially contributes to any system, program,

          plan, or regimen that produces the results referenced in Subsections A-F of this

          Section;

          H.     Consumers who use the Covered Product can generally expect to

          achieve the weight loss results represented by an Endorser of such Covered

          Product;

          I.     Such Covered Product is safe and effective for weight loss in children; or

          J.     Such Covered Product cures, mitigates, or treats any disease;

    unless the representation is non-misleading and, at the time of making such

    representation, they possess and rely upon competent and reliable scientific evidence

    substantiating that the representation is true. For purposes of this Section, competent

                                                11
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 12 of 30 PageID 11228



    and reliable scientific evidence shall consist of human clinical testing of the Covered

    Product, or of an Essentially Equivalent Product, that is sufficient in quality and

    quantity based on standards generally accepted by experts in the relevant disease,

    condition, or function to which the representation relates, when considered in light of

    the entire body of relevant and reliable scientific evidence, to substantiate that the

    representation is true. Such testing must be: (1) randomized, double-blind, and

    placebo-controlled; and (2) conducted by researchers qualified by training and

    experience to conduct such testing. In addition, all underlying or supporting data and

    documents generally accepted by experts in the field as relevant to an assessment of

    such testing as described in the Section of this Order entitled “Preservation of

    Records Relating to Competent and Reliable Human Clinical Tests or Studies” must

    be available for inspection and production to the FTC. Persons covered by this

    Section shall have the burden of proving that a product satisfies the definition of

    Essentially Equivalent Product.


                          II.   PROHIBITED REPRESENTATIONS:
                                OTHER HEALTH-RELATED CLAIMS

          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with

    any of them, who receive actual notice of this Order, whether acting directly or

    indirectly, in connection with the manufacturing, labeling, advertising, promotion,

    offering for sale, sale, or distribution of any Covered Product, are hereby

    PERMANENTLY RESTRAINED AND ENJOINED from making, or assisting others in

    making, expressly or by implication, including through the use of a good or service

    name, Endorsement, depiction, or illustration, any representation, other than

                                              12
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 13 of 30 PageID 11229



    representations covered under Section I of this Order, about the health benefits,

    performance, or efficacy of any Covered Product, unless the representation is non-

    misleading, and, at the time of making such representation, they possess and rely upon

    competent and reliable scientific evidence that is sufficient in quality and quantity based

    on standards generally accepted by experts in the relevant disease, condition, or

    function to which the representation relates when considered in light of the entire body

    of relevant and reliable scientific evidence, to substantiate that the representation is

    true.

            For purposes of this Section, competent and reliable scientific evidence means

    tests, analyses, research, or studies (1) that have been conducted and evaluated in an

    objective manner by experts in the relevant disease, condition, or function to which the

    representation relates; (2) that are generally accepted by qualified experts to yield

    accurate and reliable results; and (3) that are randomized, double-blind, and placebo-

    controlled human clinical testing of the Covered Product, or of an Essentially

    Equivalent Product, when such experts would generally require such human clinical

    testing to substantiate that the representation is true. In addition, when such tests or

    studies are human clinical tests or studies, all underlying or supporting data and

    documents generally accepted by experts in the field as relevant to an assessment of

    such testing as set forth in the Section of this Order entitled “Preservation of Records

    Relating to Competent and Reliable Human Clinical Tests or Studies” must be

    available for inspection and production to the FTC. Persons covered by this Section

    shall have the burden of proving that a product satisfies the definition of Essentially

    Equivalent Product.



                                                13
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 14 of 30 PageID 11230



                         III. PROHIBITED REPRESENTATIONS:
                         TESTS, STUDIES, OR OTHER RESEARCH

          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with

    any of them, who receive actual notice of this Order, whether acting directly or

    indirectly, in connection with the manufacturing, labeling, advertising, marketing,

    promotion, offering for sale, sale, or distribution of any good or service, are hereby

    PERMANENTLY RESTRAINED AND ENJOINED from misrepresenting, or assisting

    others in misrepresenting, directly or by implication, including through the use of any

    good or service name, Endorsement, depiction, or illustration:

          A.      That the performance or benefits of such good or service are scientifically

          or clinically proven or otherwise established, including that the efficacy of any

          Covered Product for achieving weight loss is scientifically proven or that any

          Covered Product is scientifically proven to have a ninety-percent success rate

          in forcing users to eat half their usual Food intake and cause substantial weight

          loss; or

          B.      The existence, contents, validity, results, conclusions, or interpretations

          of any test, study, or other research.


                              IV.    FDA APPROVED CLAIMS

          IT IS FURTHER ORDERED that nothing in this Order shall prohibit Defendants

          from:

          A.      For any Drug, making a representation that is approved in labeling for

          such Drug under any tentative or final monograph promulgated by the Food

          and Drug Administration, or under any new Drug application approved by the

                                               14
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 15 of 30 PageID 11231



          Food and Drug Administration; and

          B.     For any product, making a representation that is specifically authorized

          for use in labeling for such product by regulations promulgated by the Food and

          Drug Administration pursuant to the Nutrition Labeling and Education Act of

          1990 or permitted under Sections 303-304 of the Food and Drug Administration

          Modernization Act of 1997.


                V.  PROHIBITIONS AND LIMITS ON USE OF CERTAIN
           CONTRACT PROVISIONS AND ON CERTAIN REPRESENTATIONS
              AND THREATS ABOUT CUSTOMER COMMUNICATIONS

          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with

    any of them, who receive actual notice of this Order, whether acting directly or

    indirectly, in connection with the manufacturing, labeling, advertising, marketing,

    promotion, offering for sale, sale, or distribution of any good or service, are hereby

    PERMANENTLY RESTRAINED AND ENJOINED from:

          A.     Offering to any prospective customer a contract, or offering to any

          customer a renewal contract, that includes a Review-Limiting Contract Term;

          B.     Requiring that a customer accept a Review-Limiting Contract Term as

          a condition of a Defendant’s fulfillment of its obligations under a customer

          contract;

          C.     Representing, including through any notice, warning, threat to

          enforce, or attempt to enforce, to any purchaser of any good or service —

          regardless of when purchased — that any contract:

                 1.     Prohibits purchasers from speaking or publishing truthful or


                                              15
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 16 of 30 PageID 11232



                non- defamatory negative comments or reviews about any

                Defendant, or the Defendant’s goods, services, agents, or

                employees; or

                2.     Imposes any precondition on purchasers speaking or

                publishing any comments or reviews about any Defendant, or the

                Defendant’s goods, services, agents, or employees;

         D.     Representing that any purchaser of any Covered Product could be liable

         for defamation or other legal liability for speaking or publishing any statement

         that the Covered Product was ineffective, including that it did not cause or assist

         in causing them to lose or maintain weight, to reduce their caloric or Food intake,

         to reduce their stomach capacity, or to reduce their appetite;

         E.     Representing that any purchaser of any good or service owes or has

         agreed to pay the difference between any purported “discount price,”

         “subsidized price,” or other price the purchaser was actually charged at the

         time of purchase of a good or service, and any higher or “full price” for a good

         or service, if the purchaser speaks or publishes negative comments or reviews

         about any Defendant, or the Defendant’s goods, services, agents, or

         employees; or

         F.     Retaliating, or threatening to take or taking any adverse action, against

         any Person who communicates or cooperates with, provides statements,

         documents, or information to, or testifies on behalf of, the FTC or other party in

         connection with any law enforcement investigation or litigation, or who has done

         so during or prior to this litigation, including by enforcing or threatening to



                                             16
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 17 of 30 PageID 11233



           enforce any contractual provision representing that it limits or prohibits the

           Person from speaking or publishing negative or disparaging comments or

           reviews about any Defendant, the Defendant’s goods, services, agents, or

           employee.


                        VI.   DECEPTIVE FORMAT IN ADVERTISING

           IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with

    any of them, who receive actual notice of this Order, whether acting directly or

    indirectly, in connection with the manufacturing, labeling, advertising, promotion,

    offering for sale, sale, or distribution of any good or service, including any Covered

    Product, are hereby PERMANENTLY RESTRAINED AND ENJOINED from

    misrepresenting that any website (including Gastricbypass.me) or other publication is

    an independent, objective resource for research or other scientific information, or other

    information relating to such good or service.


                 VII.     PROHIBITIONS CONCERNING ENDORSEMENTS

           IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with

    any of them, who receive actual notice of this Order, whether acting directly or

    indirectly, in connection with the manufacturing, labeling, advertising, promotion,

    offering for sale, sale, or distribution of any good or service, including any Covered

    Product, are hereby PERMANENTLY RESTRAINED AND ENJOINED from:

           A.     Misrepresenting, in any manner, expressly or by implication, that an



                                               17
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 18 of 30 PageID 11234



          Endorsement of any such good or service represents the opinions, findings,

          beliefs, or experience of the Endorser;

          B.       Misrepresenting, in any manner, expressly or by implication, that any

          Person is an expert with respect to the Endorsement message provided by that

          person, or that an Endorser of any such good or service is a health professional;

          and

          C.       Failing to disclose, Clearly and Conspicuously, and in Close Proximity

          to the representation, a Material Connection, when one exists, between the

          Endorser and any Defendant.


         VIII.     PROHIBITED REPRESENTATIONS: INFORMATION PRIVACY IT

          IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with

    any of them, who receive actual notice of this Order, whether acting directly or

    indirectly, in connection with the manufacturing, labeling, advertising, promotion,

    offering for sale, sale, or distribution of any good or service, including any Covered

    Product, are hereby PERMANENTLY RESTRAINED AND ENJOINED from

    misrepresenting the extent to which they maintain the confidentiality of consumer

    information.


                              IX.    MONETARY       JUDGMENT

          IT IS FURTHER ORDERED that:

          A.       Judgment in the amount of twenty-five million, two-hundred forty-

          six thousand dollars ($25,246,000) is entered in favor of the FTC against

          Corporate Defendants and Individual Defendant Don Juravin, jointly and

                                              18
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 19 of 30 PageID 11235



         severally, as equitable monetary relief, including consumer redress and

         disgorgement of ill-gotten gains.

         B.      In partial satisfaction of the judgment against Corporate Defendants,

         the following frozen assets, including assets held by third parties in the name

         of, or for the benefit of, Corporate Defendants Roca Labs Nutraceutical USA,

         Inc., Must Cure Obesity, Co., Juravin, Incorporated, and Zero Calorie Labs,

         Inc. (collectively, the “Asset Transfer Defendants”), shall be transferred to the

         Commission, as follows:

                 1.     Asset Transfer Defendants and iPayment, Inc., and its successors

              and assigns, are ordered to transfer all funds held in the name of Roca Labs

              Nutraceutical USA, Inc., or any other Asset Transfer Defendant, to the

              Commission. Such payment must be made within 15 days of entry of this

              Order by electronic fund transfer in accordance with instructions previously

              provided by a representative of the Commission.

                 2.     Asset Transfer Defendants, Jugaad Co. and its successors and

              assigns, and Wells Fargo Bank, N.A. and its successors and assigns, are

              ordered to transfer all funds held in the name of Jugaad Co. in account

              number ending in 2137 to the Commission. Such payment must be made

              within 15 days of entry of this Order by electronic fund transfer in accordance

              with instructions previously provided by a representative of the Commission.

         C.      Asset Transfer Defendants relinquish dominion and all legal and

         equitable right, title, and interest in all Assets transferred pursuant to this

         Order and may not seek the return of any Assets.



                                              19
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 20 of 30 PageID 11236



          D.      Asset Transfer Defendants’ Taxpayer Identification Numbers (Social

          Security Numbers or Employer Identification Numbers), which they previously

          submitted to the FTC, may be used for collecting and reporting on any

          delinquent amount arising out of this Order, in accordance with 31 U.S.C. §

          7701.

          E.      All money paid to the FTC pursuant to this Order may be deposited into

          a fund administered by the FTC or its designee to be used for equitable relief,

          including consumer redress and any attendant expenses for the administration

          of any redress fund. If a representative of the FTC decides that direct redress

          to consumers is wholly or partially impracticable or money remains after redress

          is completed, the FTC may apply any remaining money for such other equitable

          relief (including consumer information remedies) as it determines to be

          reasonably related to Defendants’ practices alleged in the Complaint. Any

          money not used for such equitable relief is to be deposited to the U.S. Treasury

          as disgorgement. Defendants have no right to challenge any actions the FTC

          or its representatives may take pursuant to this Subsection.


                            X.    LIFTING OF ASSET FREEZE

          IT IS FURTHER ORDERED that the asset freeze entered by this Court on

    September 13, 2016, (Dkt. 90), and extended on November 9, 2018, (Dkt. 245), is

    modified to permit the payments and transfers identified in the Monetary Judgment

    section of this Order, and upon completion of all such payments and transfers, the

    asset freeze is dissolved.




                                             20
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 21 of 30 PageID 11237



                            XI.    CUSTOMER INFORMATION

          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

    employees, and attorneys, and all other persons in active concert or participation with

    any of them, who receive actual notice of this Order, are hereby PERMANENTLY

    RESTRAINED AND ENJOINED from directly or indirectly:

          A.     Failing to provide sufficient customer information to enable the FTC

          to efficiently administer consumer redress. If a representative of the FTC

          requests in writing any information related to redress, Defendants must

          provide it, in the form prescribed by the FTC, within 14 days; and

          B.     Disclosing, using, or benefitting from customer information, including the

          name, address, telephone number, email address, Social Security number,

          other identifying information, or any data that enables access to a customer’s

          account (including a credit card, bank account, or other financial account), that

          any Defendant obtained prior to entry of this Order in connection with the

          manufacturing, labeling, advertising, marketing, promotion, offering for sale,

          sale, or distribution of any Covered Product;

    Provided, however, that customer information may be disclosed to the extent

    requested by a government agency or required by law, regulation, or court order, or to

    the extent that such disclosure is reasonably necessary to protect the health or safety

    of any Person or address any billing or shipping inquiry, and that Defendants may use

    customer information to respond to customer-initiated support inquiries, but not to

    advertise or sell any good or service to, or solicit any Endorsement from, such

    customers.



                                              21
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 22 of 30 PageID 11238



        XII.    PRESERVATION OF RECORDS RELATING TO COMPETENT AND
                   RELIABLE HUMAN CLINICAL TESTS OR STUDIES

           IT IS FURTHER ORDERED that, with regard to any human clinical test or

    study (“test”) upon which Defendants rely to substantiate any claim covered by this

    Order, Defendants shall secure and preserve all underlying or supporting data and

    documents generally accepted by experts in the field as relevant to an assessment

    of the test, including:

           A.      All protocols and protocol amendments, reports, articles, write-ups, or

           other accounts of the results of the test, and drafts of such documents

           reviewed by the test sponsor or any other Person not employed by the

           research entity;

           B.      All documents referring or relating to recruitment; randomization;

           instructions, including oral instructions, to participants; and participant

           compliance;

           C.      Documents sufficient to identify all test participants, including any

           participants who did not complete the test, and all communications with any

           participants relating to the test; all raw data collected from participants enrolled

           in the test, including any participants who did not complete the test; source

           documents for such data; any data dictionaries; and any case report forms;

           D.      All documents referring or relating to any statistical analysis of any test

           data, including any pretest analysis, intent-to-treat analysis, or between-group

           analysis performed on any test data; and

           E.      All documents referring or relating to the sponsorship of the test,

           including all communications and contracts between any sponsor and the test’s


                                                22
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 23 of 30 PageID 11239



           researchers.

           Provided, however, the preceding preservation requirement does not apply to

    a Reliably Reported test, unless the test was conducted, controlled, or sponsored, in

    whole or in part by: (1) any Defendant; (2) any Defendant’s officers, agents,

    representatives, or employees; (3) any other Person or entity in active concert or

    participation with any Defendant; (4) any Person or entity affiliated with or acting on

    behalf of any Defendant; (5) any supplier of any ingredient contained in the product at

    issue to any of the foregoing or to the product’s manufacturer; or (6) the supplier or

    manufacturer of such product.

           For purposes of this Section, “Reliably Reported test” means a report of the

    test has been published in a peer-reviewed journal, and such published report

    provides sufficient information about the test for experts in the relevant field to assess

    the reliability of the results.

           For any test conducted, controlled, or sponsored, in whole or in part, by

    Defendants, Defendants must establish and maintain reasonable procedures to

    protect the confidentiality, security, and integrity of any personal information collected

    from or about participants. These procedures must be documented in writing and

    must contain administrative, technical, and physical safeguards appropriate to

    Corporate Defendants’ size and complexity, the nature and scope of Defendants’

    activities, and the sensitivity of the personal information collected from or about the

    participants.




                                                23
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 24 of 30 PageID 11240



                             XIII.   ORDER ACKNOWLEDGMENTS

           IT IS FURTHER ORDERED that Defendants obtain acknowledgments of

    receipt of this Order:

           A.     Each Defendant, within 7 days of entry of this Order, must submit to the

           FTC an acknowledgment of receipt of this Order sworn under penalty of perjury.

           B.     For 20 years after entry of this Order, each Individual Defendant, for any

           business that such Defendant, individually or collectively with any other

           Defendants, is the majority owner or controls directly or indirectly, and each

           Corporate Defendant, must deliver a copy of this Order to: (1) all principals,

           officers, directors, and LLC managers and members; (2) all current employees,

           agents, and representatives who have participated in conduct specified in

           Sections I through VIII; (3) all employees, agents, and representatives who

           participate in conduct related to the subject matter specified in Sections I through

           VIII, X, and XI; and (4) any business entity resulting from any change in structure

           as set forth in the Section entitled Compliance Reporting. Delivery must occur

           within 7 days of entry of this Order for current personnel. For all others, delivery

           must occur before they assume their responsibilities.

           C.     From each individual or entity to which a Defendant delivered a copy of

           this Order, that Defendant must obtain, within 30 days, a signed and dated

           acknowledgment of receipt of this Order.




                                               24
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 25 of 30 PageID 11241



                          XIV.    COMPLIANCE REPORTING

         IT IS FURTHER ORDERED that Defendants make timely submissions to the

         FTC:

         A.     One year after entry of this Order, each Defendant must submit a

         compliance report, sworn under penalty of perjury:

                1.     Each Defendant must: (a) identify the primary physical, postal,

                and email address and telephone number, as designated points of

                contact, which representatives of the FTC may use to communicate

                with Defendant; (b) identify all of that Defendant’s businesses by all of

                their names, telephone numbers, and physical, postal, email, and

                Internet addresses; (c) describe the activities of each business,

                including the goods or services offered, the means of advertising,

                marketing, and sales, and the involvement of any other Defendant

                (which Defendants must describe if they know or should know due to

                their own involvement); (d) describe in detail whether and how that

                Defendant is in compliance with each Section of this Order; and (e)

                provide a copy of each Order Acknowledgment obtained pursuant to

                this Order, unless previously submitted to the FTC.

                2.     Additionally, each Individual Defendant must: (a) identify all

                telephone numbers and all physical, postal, email, and Internet

                addresses, including all residences; (b) identify all business activities,

                including any business for which such Defendant performs services

                whether as an employee or otherwise and any entity in which such



                                             25
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 26 of 30 PageID 11242



               Defendant has any ownership interest; and (c) describe in detail such

               Defendant’s involvement in each such business, including title, role,

               responsibilities, participation, authority, control, and any ownership.

         B.    For 20 years after entry of this Order, each Defendant must submit a

         compliance notice, sworn under penalty of perjury, within 14 calendar days

         of any change in the following:

               1.     Each Defendant must report any change in: (a) any designated

               point of contact; or (b) the structure of Corporate Defendants, and any

               entity that either Individual Defendant has any ownership interest in or

               controls directly or indirectly that may affect compliance obligations

               arising under this Order, including: creation, merger, sale, or

               dissolution of the entity or any subsidiary, parent, or affiliate that

               engages in any acts or practices subject to this Order.

               2.     Additionally, each Individual Defendant must report any change

               in: (a) name, including aliases or fictitious name, or residence address;

               or (b) title or role in any business activity, including any business for

               which such Defendant performs services whether as an employee or

               otherwise and any entity in which such Defendant has any ownership

               interest, and identify the name, physical address, and any Internet

               address of the business or entity.

         C.    Each Defendant must submit to the FTC notice of the filing of any

         bankruptcy petition, insolvency proceeding, or similar proceeding by or against

         such Defendant within 14 calendar days of its filing.



                                            26
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 27 of 30 PageID 11243



           D.     Any submission to the FTC required by this Order to be sworn under

           penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746,

           such as by concluding: “I declare under penalty of perjury under the laws of the

           United States of America that the foregoing is true and correct.      Executed on:

                       ” and supplying the date, signatory’s full name, title (if applicable),

           and signature.

           E.     Unless otherwise directed by a FTC representative in writing, all

           submissions to the FTC pursuant to this Order must be emailed to

           DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:

           Associate Director for Enforcement, Bureau of Consumer Protection, Federal

           Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580.

           The subject line must begin: FTC v. Roca Labs, Inc., Matter No. X150061.


                                  XV.     RECORDKEEPING

           IT IS FURTHER ORDERED that Defendants must create certain records for 20

    years after entry of the Order, and retain each such record for 5 years. Specifically,

    Corporate Defendants and Individual Defendants, for any business in which such

    Individual Defendant, either, individually or collectively with any other Defendants, is a

    majority owner or controls directly or indirectly, must create and retain the following

    records:

           A.     Accounting records showing the revenues from all goods or services sold;

           B.     Personnel records showing, for each Person providing services, whether

           as an employee or otherwise, that person’s: name; addresses; telephone

           numbers; job title or position; dates of service; and (if applicable) the reason for


                                                27
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 28 of 30 PageID 11244



          termination;

          C.     All records necessary to demonstrate full compliance with each

          provision of this Order, including all submissions to the FTC;

          D.     Records of all consumer complaints and refund requests concerning the

          subject matter of this Order, whether received directly or indirectly, such as

          through a third party, and any response;

          E.     Records of all communications with consumers concerning the subject

          matter of this Order regarding any allegedly defamatory or legally actionable

          statement, or any alleged breach of contract;

          F.     Records of all communications with consumers, or with persons making

          any Endorsement, regarding any Endorsement concerning the subject matter

          of this Order;

          G.     Records of all support communications with customers who

          purchased a Covered Product prior to entry of this Order; and

          H.     A copy of each unique advertisement or other marketing material

          disseminated by or on behalf of the Defendants concerning the subject matter

          of this Order, including any web pages, websites, videos, search ads, display

          banners, mobile web banners, mobile web posters, and any interstitial, email,

          social media site or application, short message service (SMS), and multimedia

          messaging service (MMS) advertisements.


                           XVI.   COMPLIANCE MONITORING

          IT IS FURTHER ORDERED that, for the purpose of monitoring Defendants’

    compliance with this Order, including any failure to transfer any assets as required


                                              28
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 29 of 30 PageID 11245



    by this Order:

          A.     Within 14 days of receipt of a written request from a representative of

          the FTC, each Defendant must: submit additional compliance reports or other

          requested information, which must be sworn under penalty of perjury; appear

          for depositions; and produce documents for inspection and copying. The FTC

          is also authorized to obtain discovery, without further leave of court, using any

          of the procedures prescribed by Federal Rules of Civil Procedure 29, 30

          (including telephonic depositions), 31, 33, 34, 36, 45, and 69, except that the

          FTC shall not enter upon the property of any Defendant pursuant to Fed. R.

          Civ. P. 34(a)(2) without a specific subsequent order of the Court or stipulation,

          and the FTC shall have no authority under this Order under Fed. R. Civ. P. 69

          without following the judicial procedures prescribed by applicable law.

          B.     For matters concerning this Order, the FTC is authorized to communicate

          directly with each Defendant. Defendants must permit representatives of the

          FTC to interview any employee or other Person affiliated with any Defendant

          who has agreed to such an interview.         The Person interviewed may have

          counsel present.

          C.     The FTC may use all other lawful means, including posing, through its

          representatives as consumers, suppliers, or other individuals or entities, to

          Defendants, or any individual or entity affiliated with Defendants, without the

          necessity of identification or prior notice. Nothing in this Order limits the FTC’s

          lawful use of compulsory process, pursuant to Sections 9 and 20 of the FTC

          Act, 15 U.S.C. §§ 49, 57b-1.



                                               29
Case 8:15-cv-02231-MSS-CPT Document 253 Filed 01/04/19 Page 30 of 30 PageID 11246



          D.     Upon written request from a representative of the FTC, any consumer

          reporting agency must furnish consumer reports concerning Defendants,

          pursuant to Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C. §

          1681b(a)(1).


                          XVII. RETENTION OF JURISDICTION

          IS FURTHER ORDERED that this Court retains jurisdiction of this matter

    for purposes of construction, modification, and enforcement of this Order.

          DONE and ORDERED at Tampa, Florida this 4th day of January, 2019.




  Copies furnished to:
  Counsel of Record
  Any Unrepresented Party




                                             30
